DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-9 and 17-20 in the reply filed on 01/30/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2018 is being considered by the examiner.

Drawings
Fig. 5 of drawings are objected to because examiner believes Routing Pinch Point “YES” and “NO” labels were misplaced.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “112” has been used to designate both “Start” in Fig. 7 and “low loss insulation material” in Fig. 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because “Large Signal Count” in Fig. 9 was not labeled as such in [0035].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1,2, 4-6, 9, 17, 19-20 are objected to because of the following informalities:  
“a second set of plural pads disposed at an upper surface” in Claim 1 should be “ a second set of plural pads disposed at the upper surface” as the upper surface was defined already in the claim.
“at least some signals” in Claim 2 should be “at least some of the signals”  as the signal was defined before in Claim 1.
“signals …motherboard wirelines … bridge printed circuit board wirelines” in Claim 4 should be “the signals … the motherboard wirelines … the bridge printed circuit board wirelines” as these were defined before
“signals … bridge printed circuit board wirelines” in Claim 5 should be “the signals … the bridge printed circuit board wirelines” as it was defined before.
“the plural processing components”  should be “the processing components” as plural was not present in Claim 1.
“the ball grid array” in Claim 6 should be “the ball grid array socket” as the structure was defined before as that. 
“ a first end … “an opposing second end” in Claim 8 should be “a first end of the cable … an opposing second end of the cable” to make the  claim more clear.
“a lower surface” in Claim 9 should be “a lower surface of the second bridge printed circuit board” to make the claim more clear.
“communicate signals” in Claim 9 should be “communicate the signals” as that limitation was defined before.
“plural motherboard wirelines … bridge wirelines” in Claim 17 should be “the plural motherboard wirelines … the plural bridge wirelines” as they were defined before.
“at opposing sides of the narrow region” in Claim 17, as examiner believes, should be “between the  first and second sides of the narrow region” since only a first side and second side of the narrow region is mentioned before in the claim.  
“at least some of the first set of contacts … motherboard wirelines …bridge wirelines” in Claim 19 should be “the at least some of the first set of contacts … the plural motherboard wirelines … the plural bridge wirelines” as it was defined before.
“The bridge wirelines” in Claim 20 should be “the plural bridge wirelines” as it was defined before.
Appropriate correction/response is required/requested.
NOTE for future: “at least some” in Claim 11 (withdrawn) has similar issues as Claim 4 stated above.
“wirelines … wirelines” in Claim 12 (withdrawn) has similar issues as Claim 4 stated above.
“excluding” in Claim 12(withdrawn) has a potential grammatical error issue.

“the ball grid array” in Claim 15(withdrawn) has a potential antecedent basis issue as Claim 6 stated above.

“surface pads” in Claim 16(withdrawn) has a potential numerating issue with an earlier definition in Claim 16.
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 teaches a limitation: “a component coupled to at least some of the first set of contacts and communicating through at least a first wireline with a high speed link and a second wireline with a low speed link; wherein the high speed link communicates through motherboard wirelines through the narrow region; and wherein the low speed link communicates through bridge wirelines” that is not taught in the prior art areas searched for this action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claim 1,2, and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (US20110080710) in view of Jeon (US20100112833) in further view of Fjelstad (US20040094328).
Regarding Claim 1, Sugiura teaches, in Fig. 2-4, an information handling system comprising: a portable housing (12); processing components (chips near where “44” is) operable to cooperate to process information; a motherboard (40) coupled to the portable housing (see Fig. 2) and integrating wirelines (not labeled, but small lines leaving the chips near where “44’ is) that interface signals between the processing components (implicit), the processing components coupled to the motherboard (see Fig. 3-4).
 Sugiura does not teach the motherboard having an opening that defines a narrow region; a first set of plural pads disposed at an upper surface of the motherboard and interfaced with a first set of the wirelines at a first side of the narrow region; a second set of plural pads 
Jeon discloses, in Fig. 18-19 the motherboard (67,69) having an opening that defines a narrow region (area in between 67,69); a first set of plural pads (not labeled, but area where 67 is connected to 64)  disposed at an upper surface of the motherboard and interfaced with a first set of the wirelines (65) at a first side of the narrow region (61); a second set of plural pads (not labeled, but area where 69 is connected to 64) disposed at an upper surface of the motherboard and interfaced with a second set of the wirelines (66) at a second side of the narrow region (62); and a bridge printed circuit board (63) having a third set of plural pads (not labeled but where 65 is coming out of) disposed at a lower surface on one side (See Fig. 18) and a fourth set of plural pads (not labeled but where 66 is coming out of)  disposed at the lower surface on an opposing side (see Fig. 18).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information handling system as disclosed by Sugiuira with the motherboard as disclosed by Jeon in order to provide ease of attachment and movement between the two portions (Jeon, [0056]).
Fjelstad teaches, in Fig. 2A, 2B, the bridge printed circuit board (201) integrating wirelines (223) that interface the third and fourth set of plural pads (201 top where 207A is located, 201 top where 207B is located); wherein the bridge printed circuit board couples to the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information handling system as disclosed by Suguira and Jeon with the bridge printed circuit board as disclosed by Fjelstad in order to reduce backplane layer count, simplifying manufacturing and reducing cost (improving yield and increasing reliability) (Fjelstad,[0060]).  
Regarding Claim 2. Sugiura, Jeon, and Fjelstad further teaches the information handling system of Claim 1 further comprising: a cooling fan (Sugiura, 42) coupled to the motherboard (Sugiura, 40) in the opening (see gap between 40 and 42, Sugiura) and aligned to exhaust at one side of the motherboard (See Fig. 4). the narrow region (Jeon, 64, open area in Sugiura between USB ports and 40 in Fig. 2) opposite the exhaust; wherein at least some of the processing components (usb ports) couple to the motherboard on opposite sides of the cooling fan (left and right, Sugiura) and interface at least some signals through the bridge circuit board (Fjelstead, Fig. 4A, to be placed).
Sugiura, Jeon, and Fjelstad does not disclose “the narrow region is opposite the exhaust”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the orientation of the cooling fan, such that the exhaust is opposite the narrow region, to better take in and remove the heat from the motherboard and bridge board, since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Regarding Claim 4. Sugiura, Jeon, and Fjelstad further teaches the information handling system of Claim 2 wherein the motherboard wirelines (Sugiura, lines that connect 
Regarding Claim 5. Sugiura, Jeon, and Fjelstad further teaches the information handling system of Claim 2 wherein the motherboard wirelines communicate signals and power between first and second of the plural processing components through the narrow region (Fjelstad, [0049]), the signals routed through the motherboard wirelines (Fjelstad, 205) passing through the narrow region, the power routed through bridge printed circuit board wirelines (Fjelstad, wirelines inside 201 in Fig. 2A) (Fjelstad, [0049]).

Regarding Claim 6. Sugiura, Jeon, and Fjelstad further teaches the information handling system of Claim 2 further comprising: a ball grid array socket (Jeon, Fig. 16, 52, 50) coupled to the motherboard (Jeon, PCB(A), PCB(B)) to interface with the first and second sets of plural pads (Jeon, not labeled, but area where 67,69 is connected to 64) wherein the bridge printed circuit board couples to the ball grid array to interface the third set of plural pads to the first set of plural pads and the fourth set of plural pads to the second set of plural pads (Fig. 16, Jeon, [0052-0053]).
Claims 3 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura, Jeon, and Fjelstad in view of Chen (US20040198076).
Regarding Claim 3. Sugiura, Jeon, and Fjelstad teaches the information handling system of Claim 2 but does not teach wherein the bridge circuit board upper circuit has an insulating layer without any components.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information handling system as disclosed by Sugiura, Jeon, Fjelstad with the bridge circuit board upper circuit as disclosed by Chen in order to provide components on the motherboard can be optimally arranged and therefore offer more flexibility (Chen [0035]).  
Regarding Claim 7. Sugiura, Jeon, and Fjelstad teaches The information handling system of Claim 2 but does not teach a fifth set of plural pads disposed at an upper surface of the bridge printed circuit board and interfaced through the bridge printed circuit board with the first set of plural pads; and a cable connector coupled to the fifth set of plural pads.
Chen teaches, in Fig. 2-4, a fifth set of plural pads (133) disposed at an upper surface of the bridge printed circuit board (Fig. 2) and interfaced through the bridge printed circuit board (131) with the first set of plural pads (111); and a cable connector (121) coupled to the fifth set of plural pads (Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information handling system as disclosed by Sugiura, Jeon, Fjelstad with the bridge circuit board upper circuit and cable connector as disclosed by Chen in order to provide components on the motherboard that can be optimally arranged and therefore offer more flexibility (Chen [0035]).  
Regarding Claim 8. Sugiura, Jeon, Fjelstad, and Chen teaches The information handling system of Claim 7 further comprising a cable (Chen, 122) coupled to the cable connector (Chen, 121) at a first end (Chen, Fig. 2) and to the motherboard (Chen, 120)(Fjelstad, Fig. 2A, 203A/B) at an opposing second end (Chen, Fig. 2).
Sugiura. Jeon, Fjelstad, and Chen does not directly disclose the cable coupled to the mother board.  However, it has been held that a recitation with respect to the manner in which a .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura, Jeon, and Fjelstad in view of Chen (US20060171131).
Regarding Claim 9. Sugiura, Jeon, and Fjelstad teaches The information handling system of Claim 1 but does not teach a fifth set of plural pads disposed at an upper surface of the bridge printed circuit board and interfaced through the bridge printed circuit board with the first set of plural pads; and a second bridge printed circuit board having a sixth set of plural pads disposed on a lower surface, the fifth and sixth sets of plural pads aligned to communicate signals from the motherboard to the second bridge printed circuit board.
Chen teaches, in Fig. 3, a fifth set of plural pads (region above 102 where 118 is placed)) disposed at an upper surface of the bridge printed circuit board (102) and interfaced through the bridge printed circuit board with the first set of plural pads (region below 102 where 118 is placed); and a second bridge printed circuit board (114) having a sixth set of plural pads (region below 114 where 106/118 is placed) disposed on a lower surface (Fig. 3), the fifth and sixth sets of plural pads aligned to communicate signals from the motherboard to the second bridge printed circuit board [0023].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information handling system as disclosed by Sugiura, Jeon, Fjelstad with the bridge circuit board upper circuit as disclosed by Chen in order to provide advantages of a laptop computer to a desktop computer such as genertating leass heat ((Chen [0015]).  

Claim 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Sugiura (US20110080710).
Regarding Claim 17. Jeon discloses, in Fig. 18-19, a motherboard comprising: an insulating material (internal of 67 and 69) integrating plural motherboard wirelines (not shown, but implicit as signals pass through them as shown in Fig. 19) and forming an opening (region between 67 and 69) that defines a narrow region (Fig. 19); a first set of contacts (not labeled but area where 67 is connected to 64) exposed at an upper surface of the insulating material (top of 67) on a first side of the narrow region (left side), at least some of the first set of contacts interfacing with the plural motherboard wirelines (Fig. 19, at least some can also be all); a second set of contacts (not labeled but where 69 is connected to 64) exposed at the upper surface of the insulating material (top of 69) on a second side of the narrow region (right side), at least some of the second set of contacts interfacing with the plural motherboard wirelines (Fig. 18/19, at least some can be all); and a bridge printed circuit board (64) integrating plural bridge wirelines (not directly shown, but see Fig. 10) terminating at a third set of contacts (where 65 is located) exposed at opposing sides of the bridge printed circuit board (where 61 and 62 are located); wherein the bridge printed circuit board third set of contacts couple to at least some of the first and second set of contacts to interface plural motherboard wirelines located at opposing sides of the narrow region through bridge wirelines integrated in the bridge printed circuit board (Fig. 19)([0056]).
Jeon does not teach the PCB is a mother board.
Sugiura teaches, in Fig. 2, a motherboard (40, usb port, pcb)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PCB as disclosed by Jeon with the motherboard as disclosed by Sugiura in order to be used in an electronic apparatus, such as a notebook personal computer (Sugiura, [0003]).  
Regarding Claim 18. Jeon further teaches the motherboard of Claim 17 wherein at least some of the plural motherboard wirelines directly interface contacts of the first and second set of contacts through the narrow region (Jeon, Fig. 18/19).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon and Sugiura in view of Chen (US20040198076).
Regarding Claim 20. Jeon and Sugiura teaches the motherboard of Claim 17 but does not teach a cable connector coupled to the bridge printed circuit board and interfaced with the bridge wirelines.
Chen teaches a cable connector (122) coupled to the bridge printed circuit board (via 121) and interfaced with the bridge wirelines (not shown, but should be in 131).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information handling system as disclosed by Sugiura, Jeon, Fjelstad with the bridge circuit board upper circuit and cable connector as disclosed by Chen in order to provide components on the motherboard can be optimally arranged and therefore offer more flexibility (Chen [0035]).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848